          Case 1:19-cv-00024-AKH Document 136
                                          137 Filed 11/02/20
                                                    11/04/20 Page 1 of 1


                              Law Offices of Yale Pollack, P.C.
                                                 66 Split Rock Road
                                              Syosset, New York 11791              The November 6, 2020 status conference is
                                                Phone: (516) 634-6340              adjourned until Friday, November 13, 2020, at
                                                 Fax: (516) 634-6341               10:30 a.m., and will be held via the following
                                              www.yalepollacklaw.com               call-in number:

Yale Pollack, Esq.                                                                 Call-in number: 888-363-4749
ypollack@yalepollacklaw.com                                                        Access code: 7518680

                                                     November 2, 2020              No later than November 10, 2020, at 12:00 p.m.,
                                                                                   the parties shall jointly submit to the court (via
                                                                                   the email address
VIA ECF                                                                            HellersteinNYSDChambers@nysd.uscourts.gov)
Honorable Alvin K. Hellerstein                                                     a list of all counsel expected to appear on the
United States District Judge                                                       record, along with their contact information.
Southern District of New York
500 Pearl Street                                                                   So ordered,
New York, New York 10007                                                           /s/
                                                                                   Alvin K. Hellerstein
       Re:        Lanham v. Lumenis, Inc. et al                                    11/4/2020
                  Case No.: 19-CV-00024-AKH

Dear Judge Hellerstein:

       My office represents the Plaintiff in the above-referenced matter. I write this letter to request
an adjournment of the status conference currently scheduled for November 6, 2020 at 10:40 a.m.
before Your Honor. Defendants’ counsel consents to this request.

        The reason for the request is that I have a deposition scheduled for November 6, 2020
commencing at 10:00 a.m. Upon conferring with Plaintiff’s counsel, subject to the Court’s calendar,
the parties are available on November 13, 2020 for the status conference. Should the Court require
additional dates, the parties will confer and provide same.

      Should you need any additional information with regard to this request, please let me know.
Thank you for your time and courtesies.

                                                     Respectfully submitted,
                                                     Law Offices of Yale Pollack, P.C.

                                                     /s/ Yale Pollack
                                                     Yale Pollack, Esq.

cc:    All Parties (via ECF)




               66 Split Rock Road  Syosset, New York 11791  Phone: (516) 634-6340  Fax: (516) 634-6341
